MEMORANDUM **
The district court improperly determined that it had jurisdiction to hear plaintiff’s claim under the Federal Tort Claims Act. A violation of rules established by federal law cannot support a claim under the Federal Tort Claims Act. Plaintiffs, rather, must show a violation of duty imposed by state law. Delta Sav. Bank v. United States, 265 F.3d 1017, 1024 (9th Cir.2001). Because plaintiff failed to show that defendant owed him a duty under state tort law, the district court lacked jurisdiction over Pelletier’s claims. See 28 U.S.C. § 1346(b)(1) (1994 & Supp. II 1996).
The district court properly granted summary judgment on Pelletier’s Privacy Act claim. Pelletier asserts no willful or intentional failure on the regulators’ part. See Rose v. United States, 905 F.2d 1257, 1259 (9th Cir.1990). Furthermore, his claim is time-barred. See 5 U.S.C. § 552a(g)(5) (2000).
REVERSED IN PART and AFFIRMED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.